Citation Nr: 1744519	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the claim currently on appeal.  

In June 2010, the Board remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  After the development was completed, the AMC continued the denial of the claim as reflected in a June 2011 supplemental statement of the case (SSOC), and returned the matter to the Board.  

The Board denied the Veteran's claim for service connection for a back disability in a September 2012 decision.  The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") of the Board's September 2012 decision with the United States Court of Appeals for Veterans Claims ("Court"), which directed that the Board obtain private medical records identified by the record.  In February 2013, the Court granted the Joint Motion and vacated and remanded the Board's September 2012 decision.  

In a June 2014, the Board remanded the issue on appeal for additional development.   As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in July 2017, the Veteran's attorney requested that the Board stay adjudication of this case until September 2017 to allow for the submission of additional evidence.  However, as the Board's decision is a full grant of the benefits on appeal, the Veteran suffers no prejudice from the Board issuing the decision herein.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current lumbar spine disorder that is as least as likely as not causally related to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a lumbar spine disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran maintains that he is entitled to service connection for a back disability.  Specifically, the Veteran avers that his current back disability arose as a result of an incident in service when a heavy food tray rack fell on his back.  After a thorough review of the medical and lay evidence, the Board finds that the evidence of record supports a grant of service connection for a back disability.  

As an initial matter, the Board notes that the Veteran's service treatment records are unavailable for review as they appear to have destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because the Veteran's medical and personnel records are absent from the file, the Board's analysis has been taken with the heightened obligation set forth in Cuevas and O'Hare in mind. 

The first element of service connection requires that the Veteran have a current disability.  Review of the record shows that the Veteran has been variously diagnosed with chronic low back strain, lumbar spine arthritis, diffuse degenerative disc disease, and spondylosis, thereby satisfying the first element.  See January 2011 VA Examination report; November 2011 Veterans Health Administration (VHA) opinion, and June 2012 VHA opinion. 

The second element of service connection requires that an in-service injury.  The Veteran has consistently reported that he was injured while in service when a heavy food tray rack fell on his back.  He stated that he was knocked unconscious and taken to the hospital where he stayed for several days.  After this incident, he stated that he was placed on light duty and remained on light duty for the remainder of his tour of duty.  See Veteran's March 2007 Statement, Veteran's July 2008 Statement, December 2008 Hearing Testimony, Veteran's January 2012 Statement.  The Veteran's statements were corroborated by a lay statement from an individual who served alongside him and recalled the Veteran suffering from a back injury while on duty.  See S.M.'s Lay Statement. The Board acknowledges that there is no contemporaneous medical evidence to support these statements due to destruction of the Veteran's records.  However, the Board finds that the Veteran has consistently, competently, and credibly described his in-service injury and resolves any doubt on this point in favor of the Veteran.  Therefore, the second element of service connection has been satisfied.  

The third and final element of a service connection claim is a nexus between the Veteran's current disability and the in-service injury.  The Board recognizes that there is medical evidence that weighs against the Veteran's claim, specifically November 2011 and June 2012 VHA opinions.  Both examiners stated that it is not at least as likely as not that the Veteran's current back disability was related to his active service.  However, for the reasons detailed below, the Board finds these opinions to be of low or no probative value.   

The November 2011 examiner based the crux of her opinion on two items of information.  First, she noted that the Veteran was awarded disability in 1995 for depression and that this award made no mention of a back disability.  Second, she noted that review of Occupational Medicine literature showed that when fully loaded tray racks "can generally carry up to 500 kilograms (or 227 pounds) of goods.  She stated that this would be the equivalent of falling under the weight of another grown man.  She went on to explain that the weight would be distributed along the length of the tray rack, much as the blow of another man.  The examiner likened it to a human on human blow that one would see at an event like a football game.  The examiner also noted that the disc of the spine is deep and not likely to be traumatized by a blow such as the one reported by the Veteran.  She also stated that the medical record shows that the Veteran has diffuse disc disease which was suggestive of a biological predisposition to degenerative disc disease.  See November 2011 VHA opinion. 

The June 2012 examiner echoed the November 2011 examiner's opinion, stating that "injuries of this magnitude occur often in sports or other activities."  He also stated that "once recovered from an acute injury, most individuals should be able to return to normal physical activity levels."   He noted that Veteran's condition by his own admission had worsened with age, a fact that was consistent with a degenerative condition rather than the consequence of an acute injury in the distant past.  The examiner also mentioned that the best available data indicated that degenerative changes of the spine come from genetic and familial causes more than environmental causes.  See June 2012 VHA opinion.  

The November 2011 VHA opinion provides an etiological opinion; however, the examiner made a gross computational error and used it as the basis of her opinion.  500 kilograms is the equivalent of 1102.31 pounds, not 227 pounds as she found in her opinion.  Her conclusion regarding the effect of the Veteran's injury is questionable as it is not grounded in the facts surrounding the Veteran's injury.  Additionally, the examiner found that there was no mention of a back disability when the Veteran was awarded Social Security Administration (SSA) benefits in 1995.  However, the February 1995 SSA decision clearly identifies the Veteran as suffering from chronic sciatica affecting his low back.  Thus, the November 2011 VHA opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).   

Likewise, the June 2012 examiner provides an etiological opinion.  He echoed the opinion of the November 2011 examiner, stating that comparable injuries regularly occurred in sports and other activities and those individuals are able to return to normal physical activities.  It does not appear that this examiner was aware of the prior examiner's gross computational error regarding the enormity of the Veteran's injury.  Therefore, his opinion is afforded little or no probative value as well.  See Id.
 
A private opinion was provided in April 2014.  The physician opined that there was a clear nexus between the Veteran's severe in-service injury and the development of classic symptoms of disc disease and that the Veteran's service back injury more likely than not was the proximate cause of his eventual lumbar spine disability.  He reviewed the Veteran's claims file and medical records, addressed the corroborative lay statements and oppositional opinions, pointing out the computational error and citing medical literature regarding traumatic injuries and the phases of symptomatology, when rendering his opinion.  He reasoned that the Veteran's reported in-service injury was a significant, traumatic injury, stating that an impact of over 1000 pounds would clearly cause significant force directed not only to his superficial tissues, but also to structural components of the spine.  He stated that the force suffered by the Veteran was not analogous to a blow from another player and but rather similar to the force of the entire defensive line of the Minnesota Vikings landing on his back at once and noted that there are no activities which routinely involve dropping over a half ton of weight on a human being.  

This physician also noted that the typical history of degenerative disk disease involves a gradual transition between three phases of symptomology: the initial phase that is the result of rotational trauma to the disc itself; phase II with unstable phase symptoms included herniated disks, loss of disk height and segmental instability; and phase III, a stabilization phase characterized by further disk resorption, narrowing, fibrosis and osteophyte formation.  The physician noted that the initial phase can occur with lifting and twisting awkwardly or from direct trauma-as occurred to the Veteran.  The physician reasoned that while genetic factors may have an effect on the development of degenerative disc disease, a significant traumatic injury is a well-documented cause of degenerative disease as well.  The physician further reasoned that the Veteran suffered a significant traumatic injury during service, that the impact of over 1000 pounds onto his body would clearly cause significant force directed to his superficial tissues and structural components of the spine and that the layperson statements corroborate the timing of the Veteran's physical and athletic deterioration to the time just after his injury.  See April 2014 Private Opinion.    

The Board finds that the April 2014 private opinion is the most probative evidence on the issue of nexus.  The examiner clearly reviewed the available medical records, lay statements and testimony and provided a clearly and adequately reasoned opinion based on medical research and principles.   

In summary, the Board finds the Veteran's statements regarding his in-service injury competent and credible and the April 2014 private opinion to be probative.
Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


